Appeal by the People from an order of the Supreme Court, Queens County (Rosenzweig, J.), dated July 9, 2001, which granted the defendant’s motion to dismiss the indictment against him pursuant to CPL 30.30.
Ordered that the order is reversed, on the law and the facts, the motion is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings on the indictment.
The defendant was not denied his statutory right to a speedy trial pursuant to CPL 30.30. On May 22, 2000, at the time the defendant made the speedy trial motion, the People indicated that they would need three weeks to respond. The court then noted that the People’s papers would be due in three weeks, on June 19, 2000. However, three weeks from May 22, 2000, was June 12, 2000. The error was never corrected. Although the People were tardy in their response, the days chargeable to them should commence on June 19, 2000, not June 12, 2000, because that was the date specified by the court. Accordingly, the total time charged was within the statutory six months (see CPL 30.30 [1] [a]; People v Cortes, 80 NY2d 201, 207 n 3).
The defendant’s alternative arguments for affirmance are not reviewable on the People’s appeal (see CPL 470.15 [1]; *556People v LaFontaine, 92 NY2d 470, 473-475; People v Goodfriend, 64 NY2d 695, 697-698; see also People v Nieves, 67 NY2d 125, 135-136).
In light of our determination, we need not reach the People’s remaining contentions. Florio, J.P., S. Miller, Adams and Crane, JJ., concur.